GOODRICH, P. J.
There have been five jury trials and four appeals to the general term or appellate division, and one appeal to the court of appeals, in this action. Its history is fully stated in the opinion of this court in 21 App. Div. 124, 47 N. Y. Supp. 331. The present appeal presents no features which have not been the subject of review and decision by an appellate court, and it is unnecessary even to summarize these decisions. The earnest argument of the appellant’s counsel has induced a new and careful examination of the record and his brief to see whether there were valid exceptions, or whether there was any new suggestion that should induce a change of our former opinion. We can ffnd nothing of the kind.
One exception to the admission of testimony offered by the defendant, and admitted over the exception of the plaintiff, requires *790consideration. Certain letters, written by the deceased, were found in his pocket after his death. The question was asked:
“Q. Do you remember their contents? (Objected to, as calling for the contents of letters not produced or accounted for.) The Court: You don’t have to account for letters, in the jurisdiction of California, found in a dead man’s pocket. (Overruled. Exception.) A. Well, one part went on to say that he was a mining man, and another part had reference to his wife and some moneys he had intended to send her, or that he wrote for, or something that way. I know what became of those letters. I delivered them to the coroner.”
Without passing upon the correctness of the ruling, it is sufficient to say that we do not think the answer could in any way have affected the verdict. The admission of the answer did not constitute reversible error, and the judgment and order should be affirmed.
Judgment and order affirmed, with costs. All concur.